Citation Nr: 1815823	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating prior to May 2, 2014, a rating in excess of 10 percent for the period from May 2, 2014, to August 4, 2014, and a compensable rating after August 4, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2014 rating decision granted an increased 10 percent staged rating from May 2, 2014, to August 4, 2014.  A 0 percent rating was assigned effective from August 4, 2014.  

In January 2018, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) consideration of evidence submitted at the hearing.

During his January 2018 hearing, the Veteran entered a request/claim to reopen a previously denied claim for entitlement to service connection for depression.   In this regard, the definition of what constitutes a valid claim has changed. VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). This amendment applies to claims or appeals filed on or after March 24, 2015. Id. at 57,686.  The new regulations governing what constitutes a valid claim for benefits apply in this case. The Veteran and his representative are reminded of such, and that they need to file a claim on the correct form.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

At his January 2018 hearing the Veteran testified that his service-connected bilateral hearing loss disability had increased in severity since his August 2014 VA audiology examination.  It was also noted that his family physician had expressed concern about his difficulty with speech recognition and suggested any evaluation for implanted hearing aids.  The available private medical evidence of record includes a September 2016 report from a private physician noting that poor word discrimination might make the Veteran a candidate for a cochlear implant.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds a VA audiology examination is required for an adequate determination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (submission of new evidence or allegation that a disability has worsened may require a new medical examination to be provided, but the "mere passage of time between those events does not").  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for a VA audiology examination for an opinion as to the current nature and extent of his service-connected bilateral hearing loss.  The examiner should reconcile any opinions provided with the other evidence of record, to include the opinion of a September 2016 private physician that poor word discrimination might make the Veteran a candidate for a cochlear implant.  All manifest symptoms associated with the hearing loss disability should be identified and all necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



